DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Heating member as recited in in claims 1-4 and 13-17
Support unit as recited in claims 1-12
Liquid dispensing unit as recited in claims 13-20

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Heating member is interpreted as element 340 and is recited in [0075] of the original specification of the present invention to be lamp(s) 342
Support unit is interpreted as element 300 and may include chuck 310, see [0069]-[0071] of the original specification of the present invention
Liquid dispensing unit is interpreted as element 400 and may include nozzle 411, see [0064] of the original specification of the present invention


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/348753 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1:	 the co-pending application claims a chuck stage (support unit), a heating member (a plurality of heating lamps), and a reflector (a mirror) see claim 1 of the co-pending  application. See claim 11 of the co-pending application which claims that the reflector is round (includes a curved surface).
Regarding claim 5:	See claim 15 the co-pending application that recites a plurality of heating lamps.
Regarding claim 13:	See claims 1, 11, 15, and  19 of the co-pending application. the co-pending application claims a chuck stage (support unit), a heating member (a plurality of heating lamps), and a reflector (a mirror) see claim 1 of the co-pending  application. See claim 11 of the co-pending application which claims that the reflector is round (includes a curved surface). In claim 19 a processing solution is supplied.

Claims 2-4, 6-12, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-20 of copending Application No. 17/348753 (reference application) in view of Kim (US 2019/0311923).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the reference application were recited above.
The reference application fails to claim the nuances of the curved surface of the reflector as recited in claims 2-4, the ring shape of the lamps with different radii and that they are concentric with one another as recited in claims 6-12 and 14-20.
Kim teaches a substrate support process apparatus. Kim teaches a support unit 200 for supporting a substrate, the support unit comprising: a heating member 280; and a reflector, 5wherein the reflector 267 includes a curved surface configured to reflect thermal energy generated by the heating member toward an edge region of the substrate.  See [0095] of Kim.

Regarding claim 2. The support unit of claim 1, wherein the curved surface forms part of a virtual ellipse when the support unit is viewed from the front.  See [0105] of Kim.


Regarding claim 3. The support unit of claim 2, wherein the virtual ellipse has a first focal point (P1) and a second focal point (P2), and wherein the heating member is located to overlap one of the first focal point and the second focal point when viewed from the front.  See [0105] of Kim.

Regarding claim 4. The support unit of claim 3, wherein the edge region of the substrate overlaps the other one of the first focal point and the second focal point when viewed from the front.  See Figs. 8A, 8B, 10 of Kim. See [0105] – [0110] of Kim.
Regarding claim 6. The support unit of claim 5, wherein at least some of the lamps have ring shapes with different radii and are concentric with one another.  See [0087] – [0089] of Kim.

Regarding claim 7. The support unit of claim 6, wherein the reflector includes: a base 260 disposed under the heating member; and a protrusion 265 protruding upward from the base, and wherein the base and/or the protrusion includes the curved surface.  

Regarding claim 8. The support unit of claim 7, wherein the protrusion 265, when viewed from above, is disposed between the outermost lamp among the lamps 252 and a lamp adjacent to the outermost lamp.  See Figs. 5-7 and 10.

Regarding claim 109. The support unit of claim 7, wherein the protrusion includes: a first protrusion 265 including a first curved surface configured to reflect the thermal energy toward a first position on the edge region of the substrate; and a second protrusion including a second curved surface configured to reflect the thermal energy toward a second position on the edge region of the substrate, the 15second position being different from the first position.  See Figs.

Regarding claim 10. The support unit of claim 9, wherein the first curved surface forms part of a first virtual ellipse when viewed from the front, and wherein the second curved surface, when viewed from the front, forms part 20of a second virtual ellipse having different focal points from the first virtual ellipse.  See Figs.

Regarding claim 11. The support unit of claim 10, wherein the support unit further comprises: a chuck210 configured to support the substrate; and 25a spin actuator (rotary part 230) configured to rotate the chuck.  

Regarding claim 12. The support unit of claim 11, wherein the reflector 267and the heating member 280 are independent from rotation of the chuck via rotary part 230 see Fig. 5.  

Regarding claim 14. The apparatus of claim 13, wherein the curved surface forms part of a virtual ellipse when viewed from the front of the support unit.  See [0105] – [0110] of Kim.

Regarding claim 2015. The apparatus of claim 14, wherein the virtual ellipse has a first focal point (P1) and a second focal point (P2), wherein the center of the heating member overlaps one of the first focal point and the second focal point when viewed from the front, and wherein the edge region of the substrate supported on the chuck overlaps the 25other one of the first focal point and the second focal point when viewed from the 31front.  See [0105] – [0110] of Kim.

Regarding claim 16. The apparatus of claim 15, wherein the reflector includes: a base 260 disposed under the heating member; and 2655 2652 protruding upward from the base, wherein the base and/or the protrusions each include the curved surface, and wherein the curved surfaces reflect the light toward different positions on the substrate supported on the support unit.  [0092] – [0095] of Kim.

Regarding claim 1017. The apparatus of claim 15, wherein the treatment liquid includes a chemical to etch a film on the substrate, and wherein the reflector is formed of a material containing at least one of aluminum, copper, quartz, gold, or silver. See [0096] of Kim. 

Regarding claim 1518. An apparatus for treating a substrate, the apparatus comprising: a support unit configured to support the substrate; and a liquid dispensing unit 311 configured to dispense a treatment liquid onto the substrate supported on the support unit, wherein the support unit includes: 20a chuck 210 configured to support the substrate; a lamp 252 provided inside the chuck and configured to emit light to heat the substrate supported on the chuck; and a reflector 267 configured to reflect the light toward an edge region of the substrate, 25wherein the reflector includes a curved surface configured to form part of a 32virtual ellipse having a first focal point (P1) and a second focal point (P2), when viewed from the front of the support unit, wherein the first focal point is in agreement with the center of the lamp when viewed from the front, and 5wherein the second focal point, when viewed from the front, overlaps the edge region of the substrate supported on the chuck.  See [0095] of Kim.
Regarding claim 19. The apparatus of claim 18, wherein the reflector 267/290a,290b includes: a base 260 disposed under the lamp; and 10protrusions 265  protruding upward from the base and including the curved surface together with the base, wherein the protrusions have an arc shape, and wherein the protrusions are spaced apart from each other to form a circular shape when viewed from above.  See [0093] and [0105] – [0110] of Kim.

Regarding claim 20. The apparatus of claim 19, wherein the curved surfaces reflect the light toward different positions on the substrate supported on the support unit. See Fig. 8A and see [0105] – [0108] of Kim.

The motivation to design the reference application with the nuances of the curved surface of the reflector as recited in claims 2-4 and the ring shape of the lamps with different radii and that they are concentric with one another as recited in claims 6-12 and 14-20 as suggested by Kim is that the design of the lamps enhances the emission of light energy to the wafer and the reflector to reflect the light energy that is conventionally lost in a lateral direction of the chuck stage toward the substrate as Kim suggests. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to design the reference application with the nuances of the curved surface of the reflector as recited in claims 2-4, the ring shape of the lamps with different radii and that they are concentric with one another as recited in claims 6-12 and 14-20 as suggested by Kim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0311923).
Kim teaches a substrate support process apparatus.
Regarding claim 1. A support unit 200 for supporting a substrate, the support unit comprising: a heating member 280; and a reflector, 5wherein the reflector 267 includes a curved surface configured to reflect thermal energy generated by the heating member toward an edge region of the substrate.  See [0095] of Kim.

Regarding claim 2. The support unit of claim 1, wherein the curved surface forms part of a virtual ellipse when the support unit is viewed from the front.  See [0105] of Kim.


Regarding claim 3. The support unit of claim 2, wherein the virtual ellipse has a first focal point (P1) and a second focal point (P2), and wherein the heating member is located to overlap one of the first focal point and the second focal point when viewed from the front.  See [0105] of Kim.

Regarding claim 4. The support unit of claim 3, wherein the edge region of the substrate overlaps the other one of the first focal point and the second focal point when viewed from the front.  See Figs. 8A, 8B, 10 of Kim. See [0105] – [0110] of Kim.

Regarding claim 205. The support unit of claim 2, wherein the heating member includes one or more lamps 252 configured to emit light to heat the substrate.  

Regarding claim 6. The support unit of claim 5, wherein at least some of the lamps have ring shapes with different radii and are concentric with one another.  See [0087] – [0089] of Kim.

Regarding claim 7. The support unit of claim 6, wherein the reflector includes: a base 260 disposed under the heating member; and a protrusion 265 protruding upward from the base, and wherein the base and/or the protrusion includes the curved surface.  

Regarding claim 8. The support unit of claim 7, wherein the protrusion 265, when viewed from above, is disposed between the outermost lamp among the lamps 252 and a lamp adjacent to the outermost lamp.  See Figs. 5-7 and 10.

Regarding claim 109. The support unit of claim 7, wherein the protrusion includes: a first protrusion 265 including a first curved surface configured to reflect the thermal energy toward a first position on the edge region of the substrate; and a second protrusion including a second curved surface configured to reflect the thermal energy toward a second position on the edge region of the substrate, the 15second position being different from the first position.  See Figs.

Regarding claim 10. The support unit of claim 9, wherein the first curved surface forms part of a first virtual ellipse when viewed from the front, and wherein the second curved surface, when viewed from the front, forms part 20of a second virtual ellipse having different focal points from the first virtual ellipse.  See Figs.

Regarding claim 11. The support unit of claim 10, wherein the support unit further comprises: a chuck210 configured to support the substrate; and 25a spin actuator (rotary part 230) configured to rotate the chuck.  

Regarding claim 12. The support unit of claim 11, wherein the reflector 267and the heating member 280 are independent from rotation of the chuck via rotary part 230 see Fig. 5.  

Regarding claim 513. An apparatus for treating a substrate, the apparatus comprising: a support unit 200 configured to support the substrate; and a liquid dispensing unit 311 configured to dispense a treatment liquid onto the substrate supported on the support unit, wherein the support unit includes: 10a chuck 210 configured to support the substrate; a heating member 280 configured to emit light to heat the substrate supported on the chuck; and a reflector 267disposed under the heating member, and wherein the reflector includes a curved surface configured to reflect the light 15toward an edge region of the substrate supported on the chuck.  See [0093] of Kim.

Regarding claim 14. The apparatus of claim 13, wherein the curved surface forms part of a virtual ellipse when viewed from the front of the support unit.  See [0105] – [0110] of Kim.

Regarding claim 2015. The apparatus of claim 14, wherein the virtual ellipse has a first focal point (P1) and a second focal point (P2), wherein the center of the heating member overlaps one of the first focal point and the second focal point when viewed from the front, and wherein the edge region of the substrate supported on the chuck overlaps the 25other one of the first focal point and the second focal point when viewed from the 31front.  See [0105] – [0110] of Kim.

Regarding claim 16. The apparatus of claim 15, wherein the reflector includes: a base 260 disposed under the heating member; and 2655 2652 protruding upward from the base, wherein the base and/or the protrusions each include the curved surface, and wherein the curved surfaces reflect the light toward different positions on the substrate supported on the support unit.  [0092] – [0095] of Kim.

Regarding claim 1017. The apparatus of claim 15, wherein the treatment liquid includes a chemical to etch a film on the substrate, and wherein the reflector is formed of a material containing at least one of aluminum, copper, quartz, gold, or silver. See [0096] of Kim. 

Regarding claim 1518. An apparatus for treating a substrate, the apparatus comprising: a support unit configured to support the substrate; and a liquid dispensing unit 311 configured to dispense a treatment liquid onto the substrate supported on the support unit, wherein the support unit includes: 20a chuck 210 configured to support the substrate; a lamp 252 provided inside the chuck and configured to emit light to heat the substrate supported on the chuck; and a reflector 267 configured to reflect the light toward an edge region of the substrate, 25wherein the reflector includes a curved surface configured to form part of a 32virtual ellipse having a first focal point (P1) and a second focal point (P2), when viewed from the front of the support unit, wherein the first focal point is in agreement with the center of the lamp when viewed from the front, and 5wherein the second focal point, when viewed from the front, overlaps the edge region of the substrate supported on the chuck.  See [0095] of Kim.

Regarding claim 19. The apparatus of claim 18, wherein the reflector 267/290a,290b includes: a base 260 disposed under the lamp; and 10protrusions 265  protruding upward from the base and including the curved surface together with the base, wherein the protrusions have an arc shape, and wherein the protrusions are spaced apart from each other to form a circular shape when viewed from above.  See [0093] and [0105] – [0110] of Kim.

Regarding claim 20. The apparatus of claim 19, wherein the curved surfaces reflect the light toward different positions on the substrate supported on the support unit. See Fig. 8A and see [0105] – [0108] of Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al (US 2015/0034133) teaches a substrate treating apparatus with a substrate heating unit 200, a chemical solution supply member 300, and reflector (reflection plate 260).

Osawa (US 6,080,965) teaches a single substrate heat treatment apparatus with a support unit (work table 8), heating member (lamps 22), and reflector (reflection mirrors 24) with a curved surface. See  semi-elliptic mirror 46 has two focal points F1, F2.

Aoyama et al (US 5,651,827) teaches a single wafer heat treatment apparatus with a susceptor 7 (support unit) with an internal heater 30a. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716